Citation Nr: 0704371	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory 
disability due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1944 until August 
1946, from January 1947 until February 1947, and from October 
1948 until October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

This matter was previously before the Board in February 2005.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The veteran's contentions of in-service asbestos exposure 
are consistent with the circumstances of such service.

2.  The weight of the competent evidence does not demonstrate 
a current disability of asbestosis.

3.  The competent evidence does not reveal that the veteran's 
currently diagnosed chronic obstructive pulmonary disease is 
causally related to active service.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2002 and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  However, such notice was provided in a May 
2006 supplemental statement of the case.  In any event, 
because the instant decision denies the veteran's service 
connection claim, no disability evaluation or effective date 
will be assigned.  As such, there can be no possibility of 
any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  In this regard, it is noted that 
the veteran reported receiving treatment at Providence 
Hospital, and authorized VA to obtain such records.  The 
evidence in the claims file indicates that VA attempted to 
acquire such treatment reports.  However, in a May 2005 
letter, the medical records department at that facility 
responded by stating that the information request could not 
be processed.  It was noted that the approximate dates of 
treatment were necessary in order to search for records.  The 
veteran was informed of the negative search response in the 
May 2006 supplemental statement of the case, which indicated 
that dates of treatment were necessary in order for a 
research request from Providence Hospital to be processed.  
However, the veteran did not then provide the necessary 
information to enable VA to conduct a successful search.  In 
this vein, the Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of the veteran's cooperation, VA 
is not able to obtain the outstanding records here.  
Therefore, it is not felt that additional efforts are 
required under the VCAA.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a breathing problem and contends that such condition is due 
to asbestos exposure in service.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolarygneal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

At his personal hearing before the RO in February 2004, the 
veteran stated his belief that he was exposed to asbestos 
between 1944 and 1946, when he repaired aircraft.  He 
commented that there was asbestos in the cockpits for fire 
retardance.  Additionally, in a subsequent tour of duty, he 
worked on an ammunition ship.  He was on the ship from 
October 1948 until 1951.  During that time, he worked in the 
cargo holes, loading and unloading ammunition.  Everything in 
the cargo holes was insulated and there was dust in that 
area.  There were no forklifts, so the work was difficult and 
he would breathe in the surrounding air.  Finally, the 
veteran stated that he worked at re-commissioning a destroyer 
during the final portion of his military service.  Parts of 
the ship were torn up in the process, causing dust and dirt 
to fly around.  

Based on the veteran's testimony, it can be surmised that he 
engaged in occupations 
involving asbestos exposure during his active service.  
Moreover, such testimony appears consistent with the places, 
types, and circumstances of the veteran's service, as shown 
by his service record.  See 38 U.S.C.A. § 1154(a).  Thus, 
there is no dispute as to his claim of in-service asbestos 
exposure.  Nevertheless, a grant of service connection on the 
basis of such exposure is not supported by the medical 
evidence here, as will be discussed below.  

In the present case, a VA examiner in August 2005 expressly 
stated that there was no evidence of pulmonary asbestosis 
noted in the veteran's recent chest x-rays or in a CT scan.  
Moreover, that examiner further stated that the diagnosis of 
COPD was not likely related to the veteran's active service, 
to include asbestos exposure during that time.

Because the VA examiner's opinion in August 2005 was offered 
following a review of the claims file, and after an objective 
examination of the veteran, it is found to be probative.  

The Board acknowledges an impression of "some degree of 
underlying asbestosis" in a December 1993 letter written by 
David H. Witty, M.D.  However, subsequent treatment reports 
from that physician did not continue to show that diagnosis.  
Rather, such reports, dated from 1995 through 1998, instead 
show assessments of COPD and bronchitis only.  

The Board also recognizes a December 1989 letter written by 
Gaeton D. Lorino, M.D., in which that physician stated that 
the veteran did have pulmonary asbestosis.  In reaching that 
conclusion, Dr. Lorino relied on the veteran's history of 
asbestos exposure in service, as well as on chest x-rays 
indicating interstitial markings in the mid to lower fields 
bilaterally.  

The Board finds the August 2005 VA opinion to be more 
probative than the private opinion offered by Dr. Lorino in 
1989.  Indeed, only the VA examiner had access to the 
veteran's claims folder.  Moreover, the VA examiner's opinion 
was based on both x-ray and CT scan studies, whereas DR. 
Lorino's conclusions were only based on x-rays.  Moreover, 
the VA examiner's diagnosis of COPD, with no asbestosis is 
consistent with the overall evidence of record.  Indeed, VA 
and private medical records dated from 1995 through 2003 
continually reflect findings of COPD, but only note a history 
of asbestosis.  

Based on the foregoing then, there is no basis for a grant of 
service connection for the veteran's current breathing 
problems on the basis of in-service asbestos exposure.  
Moreover, although the evidence does reflect current 
respiratory disability, most frequently identified as COPD, 
the evidence of record does not show that this disability was 
incurred in active service.  Indeed, a review of the service 
medical records does not reveal any complaints or treatment 
referable to a respiratory disability and his final 
separation examination in October 1952 was normal.  Moreover, 
the post-service medical records do not indicate treatment 
for respiratory problems until 1989.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In this regard, while the Board acknowledges that, per M21-1, 
Part VI, 7.21(b), p. 7- IV-3 (January 31, 1997), there is a 
latency period for asbestos-related diseases from 10 to 45 or 
more years between first exposure and development of the 
disease.  However, it has already been concluded that the 
weight of the competent evidence is against a finding of a 
current disability of asbestosis.  Indeed, the inquiry at 
present is whether any other respiratory disability, to 
include COPD, was incurred in service.  Therefore, the 
absence of continuity of symptoms may appropriately be 
considered here.

As set forth above, the evidence does not demonstrate that 
the veteran's currently diagnosed respiratory disability is 
causally related to active service.  Moreover, there is no 
competent evidence causally relating the currently diagnosed 
respiratory disability to active service.  In fact, the VA 
examiner in August 2005 reached the opposite conclusion.  For 
the reasons already explained, his opinion is found to be 
probative.  

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed respiratory disability was 
incurred in service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a respiratory disability is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


